       Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 1 of 13 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS


LINDA WILSON,
           Plaintiff,                                  No. ______________________
vs.                                                    COMPLAINT

                                                       JURY DEMANDED
CORTLAND MANAGEMENT LLC,
CORTLAND HOLDINGS LLC
          Defendant.



                                     I.         NATURE OF ACTION

1.     This is an action seeking redress for the violation of rights guaranteed to the plaintiff by the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (sometimes referred to as the “ADEA”).

2.     Plaintiff is a fifty-four-year-old American citizen and Texas resident who seeks equitable and

monetary relief under the ADEA, including back pay, value of benefits and all other appropriate relief to

which she is entitled under the law, against Defendant, her previous employer who terminated her

employment.

3.     Plaintiff further brings suit for breach of contract, a state law claim, pertaining to a severance

agreement. Plaintiff seeks to have the Court exercise pendent jurisdiction over this state law related claim

involving the same parties.

                                          II.     JURISDICTION

4.     Because this case is brought under the ADEA, 29 U.S.C. § 621 et seq., this Court has federal

question jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(4).

5.     This Court has supplemental or pendent jurisdiction over Plaintiff’s state law breach of contract

claims pursuant to 28 U.S.C. § 1367, which permits a federal district court to exercise supplemental

jurisdiction over state-law claims that are part of the same case or controversy as the claims over which
       Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 2 of 13 PageID #: 2

the court has original jurisdiction. 28 U.S.C. § 1367(a).

6.      Plaintiff worked for Defendant at an apartment complex located in Collin County and the Eastern

District of Texas.

7.      Venue is proper in the Eastern District because all or part of the events giving rise to Plaintiff’s

claims arose in the Eastern District of Texas and that a substantial part of the acts and omissions giving

rise to the claims occurred in this District. Venue also is proper in this District because Defendant is

subject to personal jurisdiction therein by virtue of its substantial, continuous, and systematic commercial

activities in this District. See 28 U.S.C. § 1391(b), (c). Because Defendant is subject to personal

jurisdiction in this Division, it “resides” in this Division for venue purposes (see 28 U.S.C. § 1391(c)).

8.      Plaintiff has satisfied all conditions precedent to initiating this court action in that:

             a. Plaintiff timely filed a charge of age discrimination with the Equal Employment

                  Opportunity Commission (“EEOC”), Charge No. 450-2020-03919;

             b. The EEOC was not able to resolve the controversy; and

             c. The EEOC issued a “right-to-sue” letter to Plaintiff in EEOC Charge No. 450-2020-03919,

                  dated May 19, 2021, informing and advising Plaintiff that it was unable to resolve the

                  controversy as described to it and that it was not prepared to take further efforts.

9.      Plaintiff timely files this action in this Court following receipt of the right-to-sue letter as this

Complaint is filed within the time limit permitted by law.

                                                III.    PARTIES

10.     Plaintiff Linda Wilson, (hereinafter “Plaintiff” or “Ms. Wilson”) is an American citizen and a

resident of Denton County, Texas who is presently fifty-four years of age. At the time of the alleged

wrongful conduct by Defendant, Plaintiff was fifty-two years of age.

11.     Defendant Cortland Management, LLC, dba Cortland (hereinafter “Defendant” or “Cortland”) is a




 Plaintiff’s Original Petition                                                                      Page 2 of 13
       Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 3 of 13 PageID #: 3

corporation organized under the laws of the State of Georgia with its principal place of business located in

Atlanta, Georgia and has approximately 1,800 employees. At all material times herein, Defendant was

engaged in the business of operating apartment complexes, doing business under the name of Cortland and

located in Richardson, Texas.

12.      Defendant Cortland Holdings, LLC, dba Cortland (hereinafter “Defendant” or “Cortland”) is a

corporation organized under the laws of the State of Georgia with its principal place of business located in

Atlanta, Georgia. At all material times herein, Defendant was engaged in the business of operating

apartment complexes, doing business under the name of Cortland and located in Richardson, Texas.

13.     Cortland is a conglomerate of Cortland Holdings, LLC, Cortland Management, LLC f/k/a

CORTLAND MANAGEMENT, LLC and a number of other companies generally having Cortland in its

name. These companies d/b/a simply as “Cortland” and are all interrelated or wholly owned subsidiaries

or are parent companies. However, irrespective, companies making up “Cortland” draw no distinction

amongst themselves, share one website and often fail to indicate “Inc” or “LLC” as they simply refer to

themselves as “Cortland.” Cortland Holdings, LLC has disseminated literature to employees which makes

it seem that the employees work for this company when working for Cortland. Plaintiff is one of those

people. However, on the other hand, Cortland Management LLC is the company which participated in teh

EEOC administrative proceedings with Plaintiff and has represented that it is in fact the actual employer

of the property managers to include the previous employer of Plaintiff. Therefore, Plaintiff anticipates

coming to an agreement with Cortland as to who the actual employer was. Therefore, Plaintiff pleads and

anticipates that the proper name of the Cortland company may need to be substituted in this case pursuant

to Rule 21 of the Federal Rules of Civil Procedure. Cortland, a company the employees refer to when

speaking of the entity which owns, manages and operates the Cortland properties, appears to to be a

conglomerate of companies with the same principal owners, a partnership, unincorporated association,




 Plaintiff’s Original Petition                                                                 Page 3 of 13
        Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 4 of 13 PageID #: 4

private corporation, or group of individuals doing business under an assumed name or dba and therefore

may sue or be sued in its common name for the purpose of enforcing for or against it a substantive right

and Plaintiff asks that the court on its own motion or upon motion of any party substitute the true name of

this proper Defendant.

                                               IV.     FACTS

14.      Ms. Wilson began her employment with Pure US Apartments REIT, Inc. a/k/a Pure Property

Management (hereinafter “Pure”) on or about October 5, 2005.

15.      By all accounts, Wilson performed her job well for over fourteen (14) years, and on or about May

31, 2018, Pure made a written commitment and an “amendment” to Ms. Wilson’s file which was effective

on that same date.

16.      The “commitment” or agreement provides for specific compensation to Ms. Wilson, an apartment

manager, if she is terminated without cause or if she left employment for good reason after a change of

control.

17.      It provided Ms. Wilson with a monetary safety net should there be a change in control and her

services were no longer desired.

18.      A change of control took place in October of 2019 with Cortland’s acquisition of Pure; a 1.2

billion dollar transaction.

19.      During transitioning times, the agreement facilitated loyalty of the employees as well as dedication

by the employees including Ms. Wilson, to the incoming company, Cortland.

20.      Wilson, as she had done for more than fifteen (15) years, worked diligently and was committed to

her new employer, Cortland.

21.      However, soon after taking control, it was apparent that Cortland management was not committed

to many of Cortland’s “older” employees, including Ms. Wilson.




  Plaintiff’s Original Petition                                                                 Page 4 of 13
       Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 5 of 13 PageID #: 5

22.     The “old age” of the Pure managers was a “problem” for Cortland.

23.     As Cortland director of operations, Trey Lopez, often told the previous Pure managers, Cortland

prided itself on being a “millennial company”.

24.     After a number of incidents over a short period of time clearly designed to contrive a “for cause”

basis for termination, Cortland terminated Ms. Wilson on April 6, 2020 on fabricated and disingenuous

grounds.

25.     First, during the Performance Improvement Plan (“PIP”) meeting on March 24, 2020, Meredith

Smith (“Smith”), a district manager over the apartment managers including Ms. Wilson, discussed some

matters with Ms. Wilson; however, she did not yet provide Ms. Wilson with the “Plan.”

26.     Smith, in the PIP meeting, discussed normal operations topics.

27.     At the end of the PIP meeting, Smith asked Wilson to sign the PIP document without reading it to

Ms. Wilson or permitting Ms. Wilson to read it. Smith was rather casual about it, simply telling Ms.

Wilson that she needed to sign it.

28.     Ms. Wilson signed the document expecting that it would reflect the items discussed and that she

would receive a copy of it after signing it.

29.     However, after signing the PIP document, Smith neglected to have a copy made and did not

provide a copy as Ms. Wilson had expected and trusted she would.

30.     Ms. Wilson asked Smith for a copy at least twice and even told Smith that she could make the copy

for her. After all, the PIP meeting took place at the management office of the complex Ms. Wilson

managed which had a working copier.

31.     Oddly, however, Smith still left the meeting and the apartment complex without providing Ms.

Wilson with a copy and merely stated to Ms. Wilson that she would email a copy to Ms. Wilson.

32.     For a couple of days after the PIP meeting, Ms. Wilson emailed Smith requesting a copy of the PIP




 Plaintiff’s Original Petition                                                               Page 5 of 13
       Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 6 of 13 PageID #: 6

she had signed.

33.     Due to her persistence, Smith emailed the PIP document signed by Ms. Wilson on March 26, 2020

which was the first opportunity Ms. Wilson had to read it.

34.     Ms. Wilson was shocked when she read the PIP document as none of the items listed on it were

discussed in the meeting with Smith; not one of them.

35.     Approximately ten (10) days after emailing the PIP document, Smith terminated Ms. Wilson’s

employment. Smith met with Ms. Wilson on March 24, 2020, emailed her for the first time the PIP

document on March 26, 2020 and terminated Ms. Wilson on April 6, 2020.

36.     Cortland’s Handbook, on page 22, under “coaching and corrective action” states:

                 “The specific circumstances dictate the level of action taken – up to and including
                 immediate separation. The intent of corrective action is to formally document
                 problems while providing the associate with a reasonable time within which to
                 improve performance. The process is designed to encourage development by
                 providing associates with guidance in areas that need improvement such as poor
                 work performance, attendance problems, personal conduct, general compliance
                 with Cortland’s policies and procedures, and/or other disciplinary problems.
                 Managers should consult a Talent representative prior to any recommendation of
                 separation.”

37.     Cortland violated this provision of the Cortland Handbook as it pertains to Ms. Wilson as the

timing of the meeting and termination was not “a reasonable time within which to improve performance”.

38.     Furthermore, the actions of Smith were directly in contravention to a process to encourage

development when Smith intentionally failed to discuss any of the items listed in the PIP document in the

March 24 meeting with Ms. Wilson.

39.     The fact that Smith failed to address what was in the Plan she eventually provided to Ms. Wilson

after multiple requests and shortly thereafter terminating Ms. Wilson alone brings into question Smith and

Defendant’s true motive.

40.     On March 25, Ms. Wilson asked for the signed PIP plan document and stated that she needed to

know what to focus on for her individual growth.


 Plaintiff’s Original Petition                                                                         Page 6 of 13
       Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 7 of 13 PageID #: 7

41.     Originally, Smith was scheduled to meet with Ms. Wilson again on April 3 to provide coaching.

42.     However, that meeting, originally scheduled for April 3, was moved back to April 6 by Smith.

43.     The PIP provides that there is to be improvement over the next thirty (30) days, however Smith did

not wait until April 24 and terminated Ms. Wilson on April 6, the pushed back coaching meeting.

44.     Ms. Wilson was not provided a reasonable opportunity by Smith and Cortland because Smith was

merely fabricating a basis for termination and had no intention of coaching Ms. Wilson or permitting any

improvement over the fabricated items which Smith never even discussed with Ms. Wilson and had her

sign without permitting her an opportunity to read them.

45.     Cortland is exposed for fabricating a basis for termination. For example, Cortland complains in the

Performance Improvement Plan under failure to follow directives, dated 2/10/20, that Ms. Wilson, as

Property Manager, was somehow at fault for requiring her staff to follow a formal chain of command and

report issues and problems on the property to her first before going up the chain of command.

46.     Not only is this a proper business practice followed and expected by the majority of businesses in

the United States, but it is in Cortland’s own policy as well.

47.     On page 23 of Cortland’s Handbook, under “open-door policy”, it states:

                 “Cortland encourages an open line of communication between associates and
                 management. You are encouraged to raise your work- related concerns with your
                 immediate supervisor as soon as possible after the events that cause the concerns.
                 We believe that such concerns are best addressed through informal and open
                 communication. If you believe that your immediate supervisor is not the
                 appropriate person with whom to raise such matters, you are encouraged to bring
                 your concerns to the attention of your second- level supervisor or the Talent team
                 as soon as possible.”

48.     Cortland reprimanding Ms. Wilson for acting within and in accordance with Cortland’s own

policies is further evidence of the intentional fabrication of a basis to terminate Ms. Wilson.

49.     Another incident alleged by Cortland on February 17, 2020, involving failing to respond to a

complaint by a tenant is another incident where Cortland stretches the truth and their own policy beyond




 Plaintiff’s Original Petition                                                                        Page 7 of 13
       Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 8 of 13 PageID #: 8

its bounds in order to fabricate a basis to terminate Ms. Wilson.

50.     First, it was the assistant manager's responsibility to handle that complaint, not Ms. Wilson’s, by

company policies and practices.

51.     More importantly demonstrating the extreme unfairness with the matter and the great lengths

Cortland was going to in order to paint Ms. Wilson in a false light, Ms. Wilson was on vacation from

February 18 through February 23. Cortland disciplined Ms. Wilson and relied upon this instance to

terminate her fully knowing that she was on vacation and another employee was responsible to handle the

tenant complaint. Defendant raised the bar every other manager is placed against in order to fabricate

another basis to terminate Ms. Wilson.

52.     Another clear example of the unfair, unequal and illegal treatment of Ms. Wilson occurred on

March 17, 2020. Allegedly, there were open tenant requests which went unresponded to in a timely

fashion.

53.     Very similar emails regarding the same matters were also delivered to other apartment managers.

However, despite the same criticism of multiple managers, only Wilson received discipline for the matter

while the others did not. This is a clear example of unfair treatment. The other managers were younger

than Ms. Wilson.

54.     Another alleged basis for disciplinary action and termination of Ms. Wilson is the fabricated

accusation of gross mismanagement of funds claiming Ms. Wilson overspent in the month of March.

55.     There are valid justifications well recognized in the industry for the charges.      Furthermore,

Cortland was aware of and approved of the charges including necessary emergency repairs due to

torrential rains which flooded many apartments.

56.     Cortland cannot have it both ways, complaining of Ms. Wilson’s failure to respond to tenant

complaints timely and in a manner where the tenant is satisfied on the one hand while complaining about




 Plaintiff’s Original Petition                                                                Page 8 of 13
        Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 9 of 13 PageID #: 9

Mrs. Wilson’s necessary and required expenditures on repairs and costs associated with acts of God and

which are required by law for the landlord to perform and which are necessary to keep the tenants satisfied

and without complaints.

57.     During a company meeting after Cortland acquired Pure, an investor with the company made

negative remarks about older employees and Cortland’s desirability to have younger employees. This

investor was outwardly expressing an unlawful below the surface policy at Cortland.

58.     Other older Pure employees were also targeted for termination and harassment after Cortland

acquired Pure; some fired and some forced out by an array of efforts employed by Cortland for this

purpose all within a relatively short period of time after Cortland acquired Pure.

59.     To add insult to injury, Cortland refused to honor the “commitment” agreement Ms. Wilson earned

after fourteen (14) years of loyal service to the previous company, Pure, and which Pure rewarded her

with.

60.     Under the agreement, Ms. Wilson is entitled to a lump sum payment. Cortland was required to pay

approximately $26,741.86, as Ms. Wilson was not terminated for cause.                This amount was arrived

pursuant to the terms of the agreement and by taking Ms. Wilson’s accrued vacation time $7,268.41

(201.06 hours X $36.15); Ms. Wilson’s prorated base salary for three months $18,798.25 (3 x $6,266.08/

$18,798.25, her monthly salary); and the prorated annual cash bonus $675.20 (96 days based upon three

previous years annualized average or 96 x $7.03 per day).

                                        V. CAUSES OF ACTION

                                 Count One - ADEA Wrongful Discharge

61.     On or about October 2018, Defendant acquired Pure and on this date Plaintiff commenced

employment with Defendant in the position of Apartment Manager.

62.     Up to the time of the wrongful discharge, Plaintiff performed her duties and functions as an




 Plaintiff’s Original Petition                                                                   Page 9 of 13
      Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 10 of 13 PageID #: 10

Apartment Manager for a period of fifteen (15) years, in outstanding fashion and without any legitimate

disciplinary action.

63.      In fact, at the time of her discharge, Plaintiff was a Property Apartment Manager employed by

Defendant, managing other employees.

64.      On April 6, 2020, Plaintiff was terminated from her employment with Defendant.

65.      At the time she was discharged, Plaintiff was fifty-two years of age and had been in the continuous

employment of Defendant and the predecessor company to Defendant for approximately fifteen (15)

years.

66.      At the time of the discharge, Plaintiff’s salary was approximately $75,193.02 per year.

67.      Defendant provided the reasons for Plaintiff’s discharge, including those stated above.         The

foregoing factual paragraphs are incorporated hereinafter as if set forth verbatim.

68.      In fact, up until the moment of her discharge, Plaintiff earnestly complied with all of Defendant’s

rules and policies as those rules were explained to her by Defendant’s representatives and those in the

Handbook.

69.      The reason given to Plaintiff for her discharge was pretextual. Plaintiff was actually discharged so

that Defendant could hire new property managers at their properties who were much younger than

Plaintiff and so that Defendant could have a more “millennial” appearance.

70.      Other younger employees of Defendant have committed acts in violation of Defendant’s rules and

policies that were far more serious than those alleged to have been committed by Plaintiff. Those

employees, however, have not been disciplined in any fashion whatsoever.

71.      Moreover, Defendant intentionally constructed a fabricated basis to terminate Plaintiff so as to

make it look like a legitimate reason when in fact it is due to her age.

72.      Defendant also took actions in violation of its own Handbook and disciplined Plaintiff contrary to




 Plaintiff’s Original Petition                                                                 Page 10 of 13
      Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 11 of 13 PageID #: 11

Defendant’s own policies and the Handbook.

73.     As a result of the arbitrary and capricious acts of Defendant, Plaintiff suffered grievous harm,

including, but not limited to, substantial loss of income and loss of benefits.

74.     Defendant’s acts constitute unlawful discrimination against Plaintiff because of her         age, in

violation of the provisions of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.

75.     Defendant wrongfully discharged Plaintiff in violation of the AEDA due to her age.

                                         Count Two - Breach of Contract

76.     Plaintiff had a valid and enforceable commitment agreement with Pure.

77.     Pure was purchased by Defendant and Defendant acquired Pure, including Plaintiff as an employee

along with the commitment agreement providing Plaintiff with a severance should she be terminated

without cause.

78.     Defendant breached this agreement by failing to pay Plaintiff the agreed upon amounts under the

agreement. As a result, Plaintiff suffered harm.

79.     Defendant failed to act in good faith under this agreement by fabricating for cause termination.

80.     Plaintiff is entitled to recover reasonable and necessary attorney fees under Texas Civil Practice &

Remedies Code chapter 38 because this is a suit for breach of written contract. Plaintiff retained counsel,

who presented plaintiff’s claim to Defendant. Defendant did not tender the amount owed within thirty (30)

days after the claim was presented.

                                             VI.     DAMAGES

81.     Plaintiff brings this action for damages directly and/or proximately caused by Defendant’s actions

and/or omissions complained of herein and seeks the following damages:

        a.       Actual damage in the past and future;

        b.       Mental anguish in the past and future;




 Plaintiff’s Original Petition                                                                Page 11 of 13
      Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 12 of 13 PageID #: 12

         c.       Lost wages and salary in the past and future;

         d.       Loss of benefits in the past and future;

         e.       Economic damages and payment s due under the commitment contract;

         f.       Attorney’s fees;

         g.       Court costs;

         h.       Pre and Post judgment interest;

         i        Exemplary damages; and

         k.       Humiliation, embarrassment and undue emotional stress.

                                                    PRAYER

         Plaintiff requests that the Court assume jurisdiction and after trial, award Plaintiff with actual

damages, consequential damages, exemplary damages together with attorney’s fees and costs of court and

pre and post judgment interest as allowed by law and for any and all further relief to which Plaintiff shows

herself justly entitled.



Dated: August 17, 2021                                            Respectfully submitted,

                                                                  MATHIAS RAPHAEL PLLC
                                                                  13601 Preston Road, Suite W217
                                                                  Dallas, Texas 75240
                                                                  Office: 214-739-0100
                                                                  Facsimile: 214-739-0151
                                                                  Damon@mrlaw.co
                                                                  Ori@mrlaw.co


                                                                  BY: _/s/ Damon Mathias_____
                                                                        Damon Mathias
                                                                        State Bar No. 24080170
                                                                        Ori Raphael
                                                                        State Bar No. 24088273

                                                                  ATTORNEYS FOR PLAINTIFF



  Plaintiff’s Original Petition                                                                  Page 12 of 13
    Case 4:21-cv-00648-ALM Document 1 Filed 08/17/21 Page 13 of 13 PageID #: 13




Plaintiff’s Original Petition                                           Page 13 of 13
